EXHIBIT 10.1

 

CERIDIAN CORPORATION

2004 LONG-TERM STOCK INCENTIVE PLAN

 

Restricted Stock Unit Award Agreement

(U.S. Employee)

 

 

This Agreement between you, [NAME], and Ceridian Corporation, a Delaware
corporation (the “Company”), is effective as of [GRANT DATE] (the “Date of
Grant”) and evidences the grant of a Restricted Stock Unit award pursuant to the
Ceridian Corporation 2004 Long-Term Stock Incentive Plan (the “Plan”).  Any
capitalized term used in this Agreement which is defined in the Plan shall have
the same meaning as set forth in the Plan, unless otherwise defined herein.  The
Company intends that this Agreement comply in form and operation with the
requirements of Section 409A of the Code.

 

1.                                       Award.  Effective as of the Date of
Grant, the Company has granted to you [NUMBER OF UNITS] Restricted Stock Units,
each Restricted Stock Unit representing the right to receive a share of the
common stock, par value $0.01 per share of the Company (“Common Stock”), upon
vesting as set forth in Section 3 below and subject to the terms and conditions
set forth in this Agreement and the Plan (“Restricted Stock Units”).  The
Restricted Stock Units granted pursuant to this Agreement are not shares of
Common Stock and do not and shall not give you any of the rights and privileges
of a shareholder of Common Stock.  Your rights with respect to the Restricted
Stock Units shall remain forfeitable at all times prior to the date or dates on
which the Restricted Stock Units vest, and the restrictions with respect to the
Restricted Stock Units lapse, in accordance with the terms of this Agreement.

 

2.                                       Restrictions on Transferability. 
Restricted Stock Units may not be sold, transferred, assigned, pledged or
otherwise used as collateral by you unless and until, and then only to the
extent that, restrictions on transferability shall have lapsed in accordance
with the Plan and this Agreement.  In this Agreement, the lapsing of such
transferability restrictions is referred to as “vesting,” and Restricted Stock
Units that are no longer subject to such transferability restrictions are
referred to as “vested.”

 

3.                                       Vesting of Restricted Stock Units. 
Subject to Sections 5, 6 and 9 of this Agreement, one-third of the Restricted
Stock Units will vest during the period of your employment with the Company and
its Subsidiaries (as defined in Section 12 of this Agreement) on each of the
first, second and third anniversaries of the Date of Grant.

 

4.                                       Payment of Restricted Stock Units. 
Following the vesting of a Restricted Stock Unit, the Company shall promptly
credit one share of Common Stock for such Restricted Stock Unit to a
certificateless book-entry stock account maintained for you by the Company’s
transfer agent (the “Transfer Agent”) or another custodian designated by the
Company.  You will receive written notification from the Company of the vesting
of all or a portion of your Restricted Stock Units, and

 

--------------------------------------------------------------------------------


 

you will receive written instructions on how you may transfer or obtain a stock
certificate for your unrestricted shares.

 

5.                                       Termination of Employment.  If your
employment with the Company and all Subsidiaries terminates due to death or
Disability (as defined in Section 12 of this Agreement), all unvested Restricted
Stock Units will immediately and fully vest.  If your employment with the
Company and all Subsidiaries terminates due to Retirement (as defined in Section
12 of this Agreement), all unvested Restricted Stock Units will continue to vest
as if your employment had not been terminated, and the Company will not
accelerate the payment of your Restricted Stock Units prior to the date provided
under Section 3 and 4, except upon death, Disability, Change of Control (as
defined in Section 12 of the Agreement) or as may be permitted under Section
409A of the Code.  If your employment with the Company and all Subsidiaries
terminates for any other reason prior to a Change of Control, you will
immediately forfeit to the Company any Restricted Stock Units that have not yet
vested as of the employment termination date.

 

6.                                       Impact of a Change of Control.  If a
Change of Control occurs, all unvested Restricted Stock Units will immediately
and fully vest.

 

7.                                       Dividend Equivalents and Distributions.
 If there is any change in the number or character of Common Stock of the
Company (through any stock dividend or other distribution, recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation
split-up, spin-off, combination, repurchase or exchange of shares or otherwise),
you shall then receive the number and type of securities or other consideration
which you would have received if such Restricted Stock Units had vested prior to
the event changing the number or character of the outstanding Common Stock.  Any
additional shares of Common Stock, any other securities of the Company and any
other property (including cash dividends or other cash distributions)
distributed with respect to the Restricted Stock Units shall be subject to the
same restrictions, terms and conditions as the Restricted Stock Units to which
they relate, shall be promptly deposited with the Transfer Agent or another
custodian designated by the Company, and shall be distributed to you at the same
time the Restricted Stock Units become free of restrictions on transferability.

 

8.                                       Continued Employment.  Nothing in this
Agreement shall confer upon you any right with respect to continuance of
employment by the Company or any of its Subsidiaries, nor interfere in any way
with the right of the Company or any of its Subsidiaries to terminate your
employment at any time.

 

9.                                       Prohibited Activities.

 

(a)                                  You agree that you will not take any
Adverse Actions (as defined in Section 9(b) below) against the Company or any
Subsidiary at any time during the period that the Restricted Stock Units have
not vested in full or at any time before one year following your termination of
employment with the Company or any Subsidiary, whichever is later (the
“Restricted Period”).  You acknowledge that damages which may arise from a
breach of this Section 9 may be impossible to ascertain or prove with
certainty.  Notwithstanding anything in this Agreement or the Plan to the
contrary, in the event that the Company determines in its

 

2

--------------------------------------------------------------------------------


 

sole discretion that you have taken Adverse Actions against the Company or any
Subsidiary at any time during the Restricted Period, in addition to other legal
remedies which may be available, (i) the Company will be entitled to an
immediate injunction from a court of competent jurisdiction to end such Adverse
Action, without further proof of damage, (ii) you will forfeit any Restricted
Stock Units that are not yet vested effective the date on which you enter into
such activity, and (iii) any taxable income realized by you from the grant or
vesting of Restricted Stock Units during a period beginning six months prior to
the date on which you enter into such activity shall be paid by you to the
Company.



(b)                                 For purposes of this Agreement, an “Adverse
Action” will mean any of the following:  (i) failing to adhere to the Company’s
Code of Conduct; (ii) engaging in any commercial activity in competition with
any part of the business of the Company or any Subsidiary as conducted during
the Restricted Period; (iii) diverting or attempting to divert from the Company
or any Subsidiary any business of any kind, including, without limitation,
interference with any business relationships with suppliers, customers,
licensees, licensors, clients or contractors; (iv) participating in the
ownership, operation or control of, being employed by, or connected in any
manner with any person or entity which solicits, offers or provides any services
or products similar to those which the Company or any Subsidiary offers to its
customers or prospective customers; (v) making, or causing or attempting to
cause any other person or entity to make, any statement, either written or oral,
or conveying any information about the Company or any Subsidiary that is
disparaging or that in any way reflects negatively on the Company or any
Subsidiary; or (vi) engaging in any other activity that is hostile, contrary or
harmful to the interests of the Company or any Subsidiary, including, without
limitation, influencing or advising any person who is employed by or in the
service of the Company or any Subsidiary to leave such employment or service to
compete with the Company or any Subsidiary or to enter into the employment or
service of any actual or prospective competitor of the Company or any
Subsidiary, influencing or advising any competitor of the Company or any
Subsidiary to employ to otherwise engage the services of any person who is
employed by or in the service of the Company or any Subsidiary, or improperly
disclosing or otherwise misusing any trade secrets or confidential information
regarding the Company or any Subsidiary.

 

(c)                                  Should any provision of this Section 9 of
the Agreement be held invalid or illegal, such illegality shall not invalidate
the whole of this Section 9 of the Agreement, but, rather, this Agreement shall
be construed as if it did not contain the illegal part or narrowed to permit its
enforcement, and the rights and obligations of the parties shall be construed
and enforced accordingly.  In furtherance of and not in limitation of the
foregoing, you expressly agree that should the duration of or geographical
extent of, or business activities covered by, any provision of this Agreement be
in excess of that which is valid or enforceable under applicable law, then such
provision shall be construed to cover only that duration, extent or activities
that may validly or enforceably be covered.  You acknowledge the uncertainty of
the law in this respect and expressly stipulate that this Agreement shall be
construed in a manner that renders its provisions valid and enforceable to the
maximum extent (not exceeding its express terms) possible under applicable law. 
This Section 9 of the Agreement does not replace and is in addition to any other
agreements you may have with the Company

 

3

--------------------------------------------------------------------------------


 

or any of its Subsidiaries on the matters addressed herein. This Section 9 shall
not apply to any termination which takes place on or following a Change of
Control.



10.                                 Payment of Amounts Owed.  By accepting this
Agreement, you consent to a reduction from any amounts the Company owes you from
time to time (including wages or other compensation) of any amount you owe the
Company under Section 9 of this Agreement.  If the Company does not recover by
means of set-off the full amount you owe it, you agree to immediately repay the
unpaid balance to the Company.

 

11.                                 Tax Withholding.  In order to comply with
all applicable federal, state, local or foreign income tax laws or regulations,
the Company may take such action as it deems appropriate to ensure that all
applicable federal, state, local or foreign payroll, withholding, income or
other taxes, which are your sole and absolute responsibility, are withheld or
collected from you.  In order to assist you in paying all or a portion of the
applicable taxes to be withheld or collected upon the grant or vesting of the
Restricted Stock Units, the Committee, in its discretion and subject to such
additional terms and conditions as it may adopt, may permit you to satisfy such
tax obligations by (a) electing to have the Company withhold a portion of the
shares of Common Stock otherwise to be delivered upon the vesting of the
Restricted Stock Units with a Fair Market Value equal to the amount of such
taxes or (b) delivering to the Company shares of Common Stock other than the
shares of Common Stock obtained from the vested Restricted Stock Units with a
Fair Market Value equal to the amount of such taxes.  The election, if any, must
be made on or before the date that the amount of tax to be withheld is
determined.

 

12.                                 Certain Definitions.  For purposes of this
Agreement, the following additional definitions will apply:

 

(a)                                  “Cause”  will have the meaning set forth in
any employment or other agreement or policy applicable to you or, if no such
agreement or policy exists, will mean (i) failure to adhere to the Company’s
Code of Conduct, (ii) dishonesty, fraud, misrepresentation, theft, embezzlement
or injury or attempted injury, in each case related to the Company or any
Subsidiary, (iii) any unlawful or criminal activity of a serious nature, (iv)
any breach of duty, habitual neglect of duty or unreasonable job performance, or
(v) any material breach of any employment, service, confidentiality or
noncompete agreement entered into with the Company or any Subsidiary.

 

(b)                                 “Change of Control”  shall mean the first of
the following events to occur, provided that such event constitutes a “change of
control” within the meaning of Section 409A of the Code:

 

(i)                                     there is consummated a merger or
consolidation to which the Company or any direct or indirect subsidiary of the
Company  is a party if the merger or consolidation would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) less than 60% of the

 

4

--------------------------------------------------------------------------------


 

combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation; or

 

(ii)                                  the direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) in the aggregate of securities of the Company
representing 35% or more of the total combined voting power of the Company’s
then issued and outstanding securities is acquired by any person or entity or
group of associated persons or entities acting in concert; provided, however,
that for purposes hereof, the following acquisitions shall not constitute a
Change of Control: (1) any acquisition by the Company or any of its
subsidiaries, (2) any acquisition directly from the Company or any of its
subsidiaries, (3) any acquisition by any employee benefit plan (or related trust
or fiduciary) sponsored or maintained by the Company or any corporation
controlled by the Company, (4) any acquisition by an underwriter temporarily
holding securities pursuant to an offering of such securities, (5) any
acquisition by a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, (6) any acquisition in connection with which, pursuant to Rule
13d-1 promulgated pursuant to the Exchange Act, the individual, entity or group
is permitted to, and actually does, report its beneficial ownership on Schedule
13G (or any successor Schedule); provided that, if any such individual, entity
or group subsequently becomes required to or does report its beneficial
ownership on Schedule 13D (or any successor Schedule), then, for purposes of
this paragraph, such individual, entity or group shall be deemed to have first
acquired, on the first date on which such individual, entity or group becomes
required to or does so report, beneficial ownership of all of the voting
securities of the Company beneficially owned by it on such date, and (7) any
acquisition in connection with a merger or consolidation which, pursuant to
paragraph (b)(i) above, does not constitute a Change of Control; or

 

(iii)                               there is consummated a transaction
contemplated by an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets, other than a sale or disposition
by the Company of all or substantially all of the Company’s assets to an entity,
at least 60% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale; or

 

(iv)                              the stockholders of the Company approve any
plan or proposal for the liquidation of the Company; or

 

(v)                                 a change in the composition of the Board
such that the “Continuity Directors” cease for any reason to constitute at least
a majority of the Board.  For purposes of this clause, “Continuity Directors”
means those members of the Board who either (i) were directors on January 29,
2002, or (ii) were elected by, or on the nomination or recommendation of, at
least a two-thirds (2/3) majority of the then-existing Board (other than a
director whose initial assumption of office was in

 

5

--------------------------------------------------------------------------------


 

connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company); or

 

(vi)                              such other event or transaction as the Board
shall determine constitutes a Change of Control.

 

(c)                                  “Disability” means your disability such as
would entitle you to receive disability income benefits pursuant to the
long-term disability plan of the Company or Subsidiary then covering you or, if
no such plan exists or is applicable to you, your permanent and total disability
within the meaning of Section 22(e)(3) of the Code, provided you are considered
“disabled” within the meaning of Section 409A of the Code.

 

(d)                                 “Retirement” means the termination (other
than for Cause or by reason of death or Disability) of your employment or other
service on or after the date on which you have attained the age of 55 and have
completed 10 years of continuous service to the Company or any Subsidiary (such
period of service to be determined in accordance with the service policy or
practices of the Company or Subsidiary for which you were employed).

 

(e)                                  “Subsidiary” means (i) any entity that,
directly or indirectly through one or more intermediaries, is controlled by the
Company or (ii) any entity in which the Company has a significant equity
interest, in each case as determined by the Committee.

 

13.                         Subject to Plan. The Award and the Restricted Stock
Units granted and issued pursuant to this Agreement have been granted and issued
under, and are subject to the terms of, the Plan. The terms of the Plan are
incorporated by reference in this Agreement in their entirety, and by execution
of this Agreement, you acknowledge having received a copy of the Plan. The
provisions of this Agreement will be interpreted as to be consistent with the
Plan, and any ambiguities in this Agreement will be interpreted by reference to
the Plan. In the event that any provision of this Agreement is inconsistent with
the terms of the Plan, the terms of the Plan will prevail.

 

14.                         Governing Law. The validity, construction,
interpretation, administration and effect of this Agreement will be governed by
and construed exclusively in accordance with the laws of the State of Delaware,
without regard to its conflicts of law principles.

 

15.                         Successors and Assigns. This Agreement will be
binding upon and inure to the benefit of the successors and permitted assigns of
you and the Company.

 

[The Remainder of the Page Left Intentionally Blank]

 

6

--------------------------------------------------------------------------------


 

 

 

In Witness Whereof, you and Ceridian Corporation have executed this Agreement as
of the Date of Grant.

 

CERIDIAN CORPORATION

 

AWARD RECIPIENT

 

 

 

 

 

 

By

 

 

 

 

 

[NAME]

Its

 

 

 

 

 

Mailing Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee Number

 

 

 

 

Version: 02-17-06

 

 

 

7

--------------------------------------------------------------------------------